If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 11, 2021
               Plaintiff-Appellee,

v                                                                   No. 350037
                                                                    Kent Circuit Court
JOSEPH NATHAN PEREZ,                                                LC No. 18-003297-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

       A jury convicted defendant, Joseph Nathan Perez, of third-degree criminal sexual conduct
(CSC-III), MCL 750.520d, and assault by strangulation, MCL 750.84. The trial court sentenced
him as a fourth offense habitual offender, MCL 769.12, to serve concurrent prison terms of 300 to
400 months for each conviction. Defendant appeals his convictions as of right. We affirm.

                                     I. RELEVANT FACTS

         The jury convicted defendant of assaulting an acquaintance with whom he was briefly
romantically involved. The complainant testified that she accompanied defendant to a construction
site, a recently remodeled home on which defendant was doing finishing work. Defendant’s boss
had given them permission to spend the night on an air mattress in the basement of the home. The
complainant reported that defendant had been drinking, and both were smoking crack cocaine. He
asked her to go to the basement with him, stating to her that he had been waiting for this moment
for a long time, and that she was not going to leave the home alive. She said she attempted to calm
defendant, but they began arguing and he pushed her toward the kitchen and in the direction of the
basement. She yelled and bit his finger in order to make him stop, but she fell near the stairs, at
which point defendant choked her and dragged her down the stairs. According to the complainant,
defendant was suspicious and agitated about her relationships with other men. Once in basement
he attacked her, shattered her phone when she refused to unlock it for him, poured cold water on
her, choked her multiple times with his hands, causing her to have difficulty breathing, and forced
his penis into her mouth and vagina. The defendant forced her to stay in the basement until the
following evening, at which point she fled to a nearby church, where someone called the police.



                                               -1-
Officer Kelly Momber arrived outside the church and first encountered defendant as he was leaving
the area. Defendant denied having anything to do with any female, claiming he was simply
working in the area. Officer Momber entered the church and interviewed the complainant, noting
her disheveled appearance, marks and bruises on her body, and obvious physical discomfort. He
transported her to a sexual assault examination site, where she underwent a sexual assault
examination. At trial, defendant denied threatening the complainant, forcing her to have sex, or
strangling her to the point she had difficulty breathing. He claimed their sexual relations were
consensual.

                                            II. MISTRIAL

       Defendant first argues that the trial court erred by denying his motion for a mistrial. We
disagree.

        This Court reviews a trial court’s decision on a motion for a mistrial for an abuse of
discretion. People v Ortiz-Kehoe, 237 Mich App 508, 513; 603 NW2d 802 (1999). A trial court
abuses its discretion when it chooses an outcome outside the range of reasonable and principled
outcomes. People v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003).

         Before trial, the parties agreed they would not introduce evidence that defendant was on
parole or wearing a tether. However, during the prosecutor’s examination of the complainant
about which construction sites she and defendant went to before the assaults, she offered: “Because
he said because he let his tether die, and he was about to go back to jail, and he wanted to spend
time with me before they caught up with him.” The trial court immediately struck the remark from
the record and instructed the jury not to consider it. Defendant moved unsuccessfully for a mistrial.
Defendant argues on appeal that denying his motion was error because the complainant’s mention
of his tether could have “overpersuade[d]” the jury “to prejudge one with a bad general record and
deny him a fair opportunity to defend against a particular charge” People v Crawford, 458 Mich
376, 383-384; 582 NW2d 785 (1998).

       A mistrial is warranted when an error or irregularity in the proceedings prejudices the
defendant “and impairs his ability to get a fair trial.” People v Waclawski, 286 Mich App 634,
708; 780 NW2d 321 (2009) (citation omitted). A trial court should grant a mistrial with caution,
People v Haywood, 209 Mich App 217, 228; 530 NW2d 497 (1995), and only when the error is
“so egregious that its prejudicial effect can be removed in no other way.” People v Gonzalez, 193
Mich App 263, 266; 483 NW2d 458 (1992). “[A]n isolated or inadvertent reference to a
defendant’s prior criminal activities will not result in reversible prejudice.” People v Wallen, 47
Mich App 612; 209 NW2d 608, 609 (1973).

         In the present case, the complainant’s mention of defendant’s tether was brief, isolated,
and inadvertent. The prosecutor asked a proper foundational question, and instead of providing a
direct response, the complainant explained why she and defendant went from one residence to
another. Her unresponsive answer does not appear to have been motivated by a desire to harm
defendant in the eyes of the jury. Rather, it appears to be an instance of her tendency throughout
the trial to editorialize instead of providing direct answers to direct questions. In addition, the trial
court immediately struck the remark and instructed the jury that it could not consider it. Jurors are
presumed to follow their instructions, People v Graves, 458 Mich 476, 486, 581 NW2d 229 (1998),


                                                  -2-
and instructions are presumed to cure most errors, People v Abraham, 256 Mich App 265, 279;
662 NW2d 836 (2003). “When a witness for any reason gives an irresponsive answer and which
is not competent evidence, and the answer is suppressed at once, the case must be a very peculiar
and very strong one which would justify a reversal for such fault or mistake of the witness.” People
v Podsiad, 295 Mich 541, 544; 295 NW 257 (1940). This is not such a case. In light of the brief,
inadvertent, and isolated nature of the comment, and the court’s actions, we conclude that the trial
court did not abuse its discretion by denying defendant’s motion for a mistrial.

                            III. THE COMPLAINANT’S CLOTHING

        Defendant next argues that the trial court erred by granting the prosecutor’s request to allow
the complainant, who was incarcerated at the time of defendant’s trial, to wear street clothes to
court instead of jail attire. Defendant asserts that the trial court erroneously equated the victim’s
appearance before the jury with his right to appear in front of the jury in civilian clothing.
Defendant’s argument is without merit.

        We review a trial court’s decision on the physical appearance of a witness for an abuse of
discretion. See People v Banks, 249 Mich App 247, 257; 642 NW2d 351 (2002) (reviewing a trial
court’s decision to handcuff or shackle a witness other than the defendant for an abuse of
discretion).

        Defendant opposed the prosecution’s request on the ground that the complainant’s
appearing in jail attire would signal to the jury that she might be testifying in exchange for “some
sort of extra special treatment in her own case.” The trial court reasoned that it “would only be
fair” to allow the complainant to wear civilian clothes since defendant would also be in civilian
clothes. Addressing defendant’s concern, the court told defense counsel that he could cross-
examine the complainant regarding any consideration she expected in exchange for her testimony
against defendant. The record does not support defendant’s claim that the trial court’s decision
arose from an error of law. Rather, the record indicates that the court wanted the complainant to
testify without the taint of jail clothing so that her appearance as a prisoner would not affect the
jury’s consideration of the merits of the case. Under the circumstances, we conclude that the trial
court’s decision was not an abuse of discretion. Babcock, 469 Mich at 269.

                                 IV. INSTRUCTIONAL ERROR

        Defendant next argues that the trial court committed reversible error by noting in a limiting
instruction to the jury that a witness was defendant’s parole officer. We disagree.

        Because this issue is unpreserved, our review is for plain error affecting substantial rights.
People v Young, 472 Mich. 130, 135; 693 NW2d 801 (2005). To avoid forfeiture under the plain
error rule, defendant must establish that an error occurred, that it was plain, i.e., clear or obvious,
and that it affected his substantial rights. People v Carines, 460 Mich 750, 763; 597 NW2d 130,
138 (1999). An error affected substantial rights if it affected the outcome of the lower court
proceedings. Id. Reversal is warranted only if the plain error resulted in the conviction of an
innocent defendant or if “the error seriously affected the fairness, integrity, or public reputation of
judicial proceedings independent of the defendant’s innocence.” Id.



                                                 -3-
        In testimony comprising three pages of transcript in a four-day trial, Sean Wheeler testified
that he was employed by the state of Michigan and had an opportunity to meet with defendant and
discuss the event that occurred between defendant and the complainant. Defendant admitted
during their meeting that he had choked and hit the complainant after she bit him while he was
searching her mouth for drugs. On cross-examination, defense counsel asked Wheeler if the
interview had been recorded. Wheeler explained that he had interviewed defendant “at the jail,”
and that he did not have a recording, he was basing his testimony on his memory. After Wheeler’s
testimony, the trial court issued a limiting instruction the jury:

       You have just heard from a parole officer regarding what [defendant] may or may
       not have told him. That, of course, is for you to decide. Whether or not [defendant]
       was, is or has ever been on parole is not something that you can consider. He is not
       on trial for anything other than what the charges in this case are.

Defendant argues that, by identifying Wheeler as defendant’s parole officer, the trial court “went
out of the way to tell the jury again that [d]efendant had a criminal record.”

        We first note that the trial court did not inform the jury that Wheeler was defendant’s parole
officer; just that he was a parole officer. Even if the jury might reasonably infer that Wheeler was
defendant’s parole agent, the court expressly instructed the jury not to consider Wheeler’s status
as a parole agent as evidence of defendant’s status as a parolee, past or present, when determining
whether defendant was guilty of the charged crimes.1 As previously indicated, juries are presumed
to follow the court’s instructions. Graves, 458 Mich at 486. Further, by limiting the jury’s
deliberations to evidence related to “the charges in this case,” the trial court protected defendant’s
right to be judged based only on evidence of currently charged crimes, not on any assumptions
about past crimes See People v McFall, 224 Mich App 403, 412; 569 NW2d 828 (1997). Even if
we assumed for the sake of argument that the court erred by unnecessarily identifying Wheeler as
a parole agent, defendant has not shown how the court’s instruction, considered as a whole,
affected the outcome of his trial. Therefore, we conclude that defendant has not established a plain
error affecting his substantial rights. Carines, 460 Mich at 763.

                                      V. EXPERT WITNESS

       Defendant next argues that the trial court erred by allowing Tara Nichols, the sexual assault
nurse examiner (SANE) who examined the complainant, to opine that injuries to the complainant’s
vaginal wall were, in defendant’s words, “consistent with sexual assault.” As explained below,
Nichols did not testify that the complainant’s injuries were “consistent with sexual assault.”
Rather, she answered affirmatively when asked whether the injuries to the complainant’s vagina



1
  It is also worth pointing out that defense counsel expressed his approval of the instruction after
it was given, stating, “I think the Court’s limiting instruction took care of any type of prejudice,
especially as it related to him mentioning that he was in the custody at the jail. I don’t think it’s
too far afield for the jurors to even believe that he’s—he’s in custody. But, he is here dressed in
civilian clothes. So, I think that was an appropriate instruction.” We could easily conclude this
constituted a waiver, but we will give defendant the benefit of analyzing the matter.


                                                 -4-
were “consistent with the history” the complainant provided her. Defendant’s contention that the
trial court erred in admitting this testimony is unpersuasive.

        A trial court’s decision on an evidentiary issue will be reversed on appeal only when there
has been a clear abuse of discretion. People v Holtzman, 234 Mich App 166, 190; 593 NW2d 617
(1999). If the trial court determines that recognized scientific, technical, or other specialized
knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a
witness qualified as an expert may testify as to the knowledge by opinion or otherwise, if the
testimony is based on sufficient facts or data, is the product of reliable principles and methods, and
the witness has applied the principles and methods reliably to the facts of the case. MRE 702.

         In the present case, the prosecution sought to qualify Nichols as an expert in trauma and as
a SANE nurse. Nichols testified that she had an associate’s degree in nursing from Highland Park
Community College, a bachelor’s degree in psychology from Oakland University, a bachelor’s
and a master’s degree in nursing from the University of Michigan, and was working on a doctorate
in nursing practice at the University of Minnesota. She said she had been a nurse for 29 years, 25
of those years working for the University of Michigan in, among other things, critical care and
pain management. She currently worked full-time for Mercy Health as an advanced practice nurse
specializing in pain management, and part-time with the YWCA Sexual Assault Program. Nichols
testified that she had taken a course to qualify as a SANE nurse and participated in continuing
education and weekly peer reviews, but had not yet taken the SANE certification examination; she
had testified as an expert nurse examiner in one previous case. The court qualified Nichols as
requested.

        On appeal, defendant contends that the trial court erred by allowing Nichols to testify that
the injuries to the complainant’s vagina were “consistent with the history” the complainant
provided Nichols because it confused the jury and vouched for the complainant’s credibility.
According to defendant, the jury likely interpreted Nichols’s testimony to mean that the injuries
were “consistent with sexual assault.” However, the trial transcript belies this assumption. During
cross-examination of Nichols, defense counsel elicited testimony that injuries consistent with the
complainant’s history did not automatically mean the complainant had suffered a sexual assault.
Specifically, Nichols testified that the results of her examination did not “necessarily mean that
there was an unconsented physical assault there.” She also agreed with defense counsel that the
injury to the complainant’s vaginal wall could have been the result of consensual sex and that there
could have been various other “innocent” explanations.

         Viewing Nichols’s testimony as a whole makes clear that she neither implied that the
complainant had suffered sexual assault or vouched for the complainant’s credibility. Nichols
testified that injuries to the complainant’s vaginal wall were consistent with the history the
complainant provided to her, but that did not mean that the injuries were the result of sexual assault.
Thus, contrary to defendant’s assumption, Nichols did not give a “stamp of scientific legitimacy
to the truth of the complaining witness’s factual testimony.” People v Garrison (On Remand), 187
Mich App 657, 658; 468 NW2d 321 (1991). Accordingly, we conclude that the trial court did not
abuse its discretion by admitting Nichols’s testimony.




                                                 -5-
                                   VI. DIRECTED VERDICT

       Defendant next argues the trial court erred in denying his motion for a directed verdict
where the complainant’s testimony was inherently unbelievable and contradictory to the physical
evidence and her statements to Nichols. The record does not support defendant’s assertion.

        A defendant may move for a directed verdict of acquittal at the close of the prosecutor’s
case. See MCR 6.419(A); People v Szalma, 487 Mich 708, 720-721; 790 NW2d 662 (2010). In
deciding the motion, the trial court must consider the evidence presented up to the time of the
motion in the light most favorable to the prosecution and determine whether a rational trier of fact
could find that the essential elements of the charged crime were proved beyond a reasonable doubt.
See People v Lemmon, 456 Mich 625, 634; 576 NW2d 129 (1998).

        Defendant was charged with third-degree criminal sexual conduct. “A person is guilty of
criminal sexual conduct in the third degree if the person engages in sexual penetration with another
person and if . . . [f]orce or coercion is used to accomplish the sexual penetration.” MCL
750.520d(1)(b). “Force or coercion” occurs “[w]hen the actor overcomes the victim through the
actual application of physical force or physical violence.” See MCL 750.520b(1)(f)(i).

        The complainant testified that, leading up to the assault, defendant would not let her out of
his sight, that he said he had been “waiting for this for a long time,” and that she “wasn’t going to
be leaving that house alive.” She further testified that he physically pushed and dragged her into
the basement, where he repeatedly hit her in the head, choked her, forced her to perform fellatio,
and penetrated her vagina with his penis against her will. Officer Momber’s testimony
corroborated aspects of the complainant’s account, as did the results of the SANE examination.
This testimony, if believed, was sufficient to support the charged crime of CSC-III. See People v
Solloway, 316 Mich App 174, 181; 891 NW2d 255, 262 (2016) (“In criminal sexual conduct cases,
a victim’s testimony may be sufficient to support a defendant’s conviction and need not be
corroborated.”); MCL 750.520h.

        Defendant was also charged with assault by strangulation. Assault by strangulation occurs
when one “[a]ssaults another person by strangulation or suffocation.” MCL 750.84(1)(b).
“Strangulation or suffocation” is defined as “intentionally impeding normal breathing or
circulation of the blood by applying pressure on the throat or neck or by blocking the nose or
mouth of another person.” MCL 750.84(2). A defendant commits an assault when there is “an
attempt to commit a battery or an unlawful act that places another in reasonable apprehension of
receiving an immediate battery.” People v Meissner, 294 Mich App 438, 453-454; 812 NW2d 37
(2011) (citation and quotation marks omitted). A battery is “an intentional, unconsented and
harmful or offensive touching of the person of another . . . .” Id. at 454 (citation and quotation
marks omitted).

        The complainant testified that, after defendant forced her into the basement, he used both
hands to choke her around her neck and that he strangled her “numerous times.” She said it was
difficult to breathe while defendant was strangling her. She reported the same to Nichols. She
also told Nichols that she suffered neck pain after the assault, as well as pain while swallowing.
The responding officer reported seeing bruises on the victim’s head and neck, and a photograph
introduced into evidence showed bruising on the complainant’s neck. In addition, defendant


                                                -6-
admitted to Wheeler that he choked the complainant. Viewing this evidence in the light most
favorable to the prosecution, we conclude that a rational trier of fact could find that the essential
elements of assault by strangulation were proved beyond a reasonable doubt. See Lemmon, 456
Mich at 634.

        Defendant moved for a directed verdict at the close of the prosecution’s proofs. By that
time, the prosecution had presented evidence that allowed the jury to find that the essential
elements of CSC-III and assault by strangulation were proved beyond a reasonable doubt.
Accordingly, the trial court did not err by denying defendant’s motion. Id.

                               VII. STANDARD 4 ARGUMENTS2

                            A. SUFFICIENCY OF THE EVIDENCE

       Defendant next argues the evidence was insufficient to support his convictions. We
disagree.

        This Court reviews a challenge to the sufficiency of the evidence by viewing the evidence
de novo in the light most favorable to the prosecution to determine whether a rational trier of fact
could have found the essential elements of the crime were proved beyond a reasonable doubt. See
Meissner, 294 Mich App at 452. “The standard of review is deferential: a reviewing court is
required to draw all reasonable inferences and make credibility choices in support of the jury
verdict.” People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000). The prosecutor does not
have to negate every reasonable theory consistent with innocence, but is bound only to prove the
elements of the offense beyond a reasonable doubt, and in the face of whatever contradictory
evidence the defendant may provide. Id.

        Defendant mounts three specific challenges to the sufficiency of the evidence. First, he
concedes that the prosecution presented evidence that he was guilty of the charged crimes, but he
argues that the evidence should not be believed because the complainant’s testimony was not
credible. Defendant points to contradictions between the complainant’s trial testimony and what
she said to Officer Momber and Nichols, as well as to contradictions between the complainant’s
testimony and the results of her SANE examination. Defendant also observes that the complainant
was a difficult witness who had to be redirected on several occasions to answer questions without
editorializing. Defendant contends that the complainant’s testimony was inherently implausible
and so rife with contradictions that the jury could only have based its decision on something other
than her testimony.

       The gravamen of defendant’s argument is to urge this Court to replace the jury’s credibility
determination with its own. We decline to do so. This Court may not “determine the credibility
of witnesses” –“no matter how inconsistent or vague that testimony might be.” People v Mehall,
454 Mich 1, 6; 557 NW2d 110 (1997); see also Lemmon, 456 Mich at 646-647 (stating that when


2
 A “Standard 4” brief refers to the brief a defendant may file in propria persona under Standard 4
of Michigan Supreme Court Administrative Order No. 2004-6, 471 Mich c, cii (2004).



                                                -7-
the question is one of credibility posed by diametrically opposed versions of the events in question,
courts must leave the test of credibility with the trier of fact). This Court may not decide credibility
because, as this Court has observed, even liars tell many truths; and it is for the fact-finder to sift
the true from the false. See People v Miceli, 35 Mich App 176, 178; 192 NW2d 335 (1971); see
also People v Bowyer, 108 Mich App 517, 522; 310 NW2d 445 (1981) (“It is for the jury to decide
who to believe and what testimony of a particular witness to believe.”). The jury’s verdict indicates
that it determined the complainant’s testimony was credible, and defendant has given this Court
no reason to displace that determination.

       Next, defendant argues the evidence was insufficient to support a conviction of CSC-III
because the complainant testified she did not say “no” during the sexual assaults. In addition, the
complainant did not tell Officer Momber that defendant had sexually abused her until her male
roommate arrived to pick her up, 16 minutes into the interview with the officer. According to
defendant, this delay suggests the complainant manufactured allegations of sexual abuse so she
would not have to explain to her roommate that she had been partying with defendant for several
days. Defendant’s arguments and assertions are unconvincing.

        The CSC-III statute does not require a victim of sexual assault to say “no”; it only requires
the use of force or coercion to accomplish sexual penetration. MCL 750.520d(1)(b). As already
indicated, the prosecution presented sufficient evidence to establish this element of the CSC-III
charge. To the extent that defendant is implying that sex with the complainant was consensual,
the complainant’s testimony that she resisted by pleading, “why are you doing this,” and by twice
telling defendant to stop contradict such implication. Accordingly, the prosecution presented
sufficient evidence to allow a jury to reasonably conclude that defendant used force to accomplish
sexual penetration. Regarding the complainant’s alleged motive to fabricate the assault, the jury
had an opportunity to assess the complainant’s believability by observing her and listening to her
recount her allegations several times, and they apparently deemed her credible. We will not
replace the jury’s credibility determination with our own. See Mehall, 454 Mich at 6.

        Lastly, defendant argues that, because the complainant admitted she was faking being
unable to breathe, the prosecutor did not prove defendant strangled the complainant. Notably, the
complainant stated that she faked being unable to breathe and acted like she was having a seizure
precisely because defendant was choking her and she was having difficulty breathing and wanted
him to stop. She repeated this claim to Nichols. Moreover, defendant, Officer Momber, and
Nichols testified that the complainant had bruising and abrasions on her neck, and Nichols noted
that the complainant suffered pain in her neck. Viewed in the light most favorable to the
prosecution, this evidence was sufficient to allow a rational jury to determine beyond a reasonable
doubt that defendant assaulted the complainant by strangulation. See Meissner, 294 Mich App
at 452.

                                 B. INEFFECTIVE ASSISTANCE

       Defendant raises several claims of ineffective assistance in his standard 4 brief. We find
none of them persuasive.

        We review de novo the constitutional question of whether an attorney provided ineffective
assistance depriving a defendant of his right to counsel. People v Unger (On Remand), 278 Mich


                                                  -8-
App 210, 242; 749 NW2d 272 (2008). Because we denied defendant’s motion to remand for a
Ginther hearing,3 our review is limited to mistakes apparent on the record. People v Dunigan, 299
Mich App 579, 586; 831 NW2d 243 (2013).

        To establish an ineffective assistance of counsel claim, a defendant must show (1) “that
counsel’s performance was deficient” and (2) “that counsel’s deficient performance prejudiced the
defense.” People v Taylor, 275 Mich App 177, 186; 737 NW2d 790 (2007) (quotation marks and
citation omitted). Counsel’s performance is constitutionally deficient if “it fell below an objective
standard of professional reasonableness.” People v Jordan, 275 Mich App 659, 667; 739 NW2d
706 (2007). Deficient performance is prejudicial if it is reasonably probable that, but for counsel’s
error, “the result of the proceeding would have been different.” Id. The “effective assistance of
counsel is presumed, and the defendant bears a heavy burden of proving otherwise.” People v
Rodgers, 248 Mich App 702, 714; 645 NW2d 294 (2001).

                                1. IMPEACHMENT EVIDENCE

      Defendant first contends that trial counsel performed deficiently by failing to impeach the
complainant with prior retail fraud and drug-related convictions.

        Evidence that a witness has been convicted of a crime may be used for impeachment
purposes if “the evidence has been elicited from the witness or established by public record during
cross-examination” and the crime contains an element of dishonesty, false statement, or theft. If
the crime contains an element of theft, it must also have been punishable by imprisonment in
excess of one year or death under the law under which the witness was convicted.” In addition,
the evidence is admissible only if the trial court determines it “has significant probative value on
the issue of credibility . . . .” MRE 609.

        The record in the present case shows that the prosecutor told the court and defendant’s
counsel that it would provide the complaining witness’s criminal history prior to the opening of
proofs. There is no indication that this did not happen. Given the presumption of effective
assistance, Rodgers, 248 Mich App at 714, it seems plausible that defense counsel either could not
use the complainant’s prior convictions for impeachment purposes because they did not conform
to the requirements of MRE 609, or chose not to use them. “[D]ecisions regarding what evidence
to present and whether to call or question witnesses are presumed to be matters of trial strategy,
which we will not second-guess with the benefit of hindsight.” People v Dixon, 263 Mich App
393, 398; 688 NW2d 308 (2004) (quotation marks and citation omitted).

       Even if we were to view trial counsel’s decision not to impeach the complainant with prior
convictions as performance falling “below an objective standard of professional reasonableness,”
Jordan, 275 Mich App at 667, defendant has not shown how, but for counsel’s decision, the
outcome of his trial would have been different. Through effective cross-examination, defense
counsel identified for the jury’s consideration various inconsistencies in the complainant’s
testimony and contradictions between her testimony and what she told other prosecution witnesses.


3
 People v Ginther, 390 Mich 436; 212 NW2d 922 (1973). See People v Perez, unpublished order
of the Court of Appeals, entered September 11, 2020 (Docket No. 350037).


                                                -9-
Counsel also raised critical questions about the interpretation of the results of the SANE
examination. Given defense counsel’s effective attack on critical prosecution evidence, defendant
has not shown how introducing evidence of the complainant’s prior conviction of retail fraud
would have tipped the scale in his favor.

         Defendant also argues that trial counsel should have called four witnesses who saw
defendant and the complainant together at the home where the incidents occurred: his boss, his
boss’s wife, and two workers. Defendant claims that these witnesses would have testified that he
and the complainant were “kissing, flirting, and acting very happy” at the time the complainant
alleged prolonged abuse had occurred. Defendant offers no proof that the witnesses would have
testified as he claims. Further, assuming that the witnesses would have testified in accordance
with defendant’s assertions, defendant has not shown that their testimony would have had any
bearing on the outcome of the case. See Jordan, 275 Mich App at 667.

        The testimony defendant asserts trial counsel should have elicited from defendant’s
proposed witnesses would not have contradicted the complainant’s testimony, nor would it have
shed light on what happened in the basement. The complainant testified at trial that she and
defendant had had a dating relationship that included consensual sex, and, although they were not
dating at the time of the assault, they were spending time together because defendant “wanted to
try to work things out” and she agreed to talk with him. The proposed witnesses’ anticipated
testimony that defendant and the complainant were interacting happily does not contradict this. In
addition, nothing in the complainant’s or defendant’s testimony indicates that any of defendant’s
proposed witnesses were in the basement during the time defendant was assaulting her. In fact,
defendant testified that he and the complainant were in the basement together “after everybody
left.” Given the foregoing, and considering that whether to call witnesses is a matter of trial
strategy that we will not second guess, Dixon, 263 Mich App at 398, we conclude that defendant
has not established that trial counsel’s failure to call these witnesses constituted deficient
performance.

        Defendant further contends that trial counsel rendered deficient performance by failing to
admit texts and pictures from defendant’s cell phone showing that he and defendant were “having
a good time.” As noted above, however, the complainant’s testimony indicated that the two were
“having a good time” before defendant became threatening and assaultive; texts and pictures
showing the same would have substantiated the complainant’s testimony rather than impeached
her credibility.

        Finally, defendant contends that trial counsel performed deficiently by failing to file a
notice under MCL 750.520j and seek to admit evidence of: the prior sexual relationship between
defendant and the complainant; their having met on backpage.com; the complainant’s alleged
occupation of sex worker; the complainant’s alleged sexual relationship with her current
roommate, which defendant asserts provided a motive for fabricating allegations against him; the
SANE examination results revealing the presence of DNA from multiple donors; and the results
of a polygraph test, which defendant implies would show that he was telling the truth.

       As already discussed, evidence of a prior sexual relationship between defendant and the
complainant was admitted at trial. Likewise, the prosecution’s expert DNA analyst testified that
analysis of the DNA sample taken from the complainant’s vaginal wall came from three


                                              -10-
indeterminable donors.4 Admissibility of the remaining evidence would have been subject to the
rape-shield statute, MCL 750.520j, which provides in pertinent part:

         Evidence of specific instances of the victim’s sexual conduct, opinion evidence of
         the victim’s sexual conduct, and reputation evidence of the victim’s sexual conduct
         shall not be admitted under sections 520b to 520g1 unless and only to the extent
         that the judge finds that the following proposed evidence is material to a fact at
         issue in the case and that its inflammatory or prejudicial nature does not outweigh
         its probative value:

         (a) Evidence of the victim’s past sexual conduct with the actor.

         (b) Evidence of specific instances of sexual activity showing the source or origin
         of semen, pregnancy, or disease.

The rape-shield statute allows admission of certain evidence of a rape victim’s sexual conduct.
The evidence must be that “of the victim’s past sexual conduct with the actor,” or “evidence of
specific instances of sexual activity showing the source or origin of semen.” Defendant fails to
explain how evidence that he and the complainant met on backpage.com. or that the complainant
allegedly is a sex worker is “material to a fact at issue in the case,” or that the probative value of
the evidence outweighed its “inflammatory or prejudicial nature.” In addition, defendant offers
no evidence of a “specific instance of sexual activity” between the complainant and her current
roommate, let alone evidence that the roommate was one of the donors of the DNA samples
recovered during her SANE examination. Finally, the credibility of the complainant’s testimony
alleging that defendant sexually and physically assaulted her was a matter for the jury to decide.
See People v Jones, 468 Mich 345, 355; 662 NW2d 376 (2003) (“The bright-line rule that evidence
relating to a polygraph examination is inadmissible is well established.”).

       In light of the evidence of the complainant’s sexual conduct that was admitted, and
considering that defendant has failed to show that the remaining proposed evidence was admissible
under the rape-shield statute, we conclude that defendant has not established that counsel’s failure
to seek admission of the evidence “fell below an objective standard of professional
reasonableness.” See Jordan, 275 Mich App at 667.

                             2. STATEMENT TO PAROLE AGENT

       Defendant next argues that trial counsel should have moved to suppress the statement he
gave to Wheeler, his parole officer, because Wheeler did not read defendant his Miranda5 rights.
Defendant has waived this issue for appellate review.



4
  The same analyst testified that an analysis on a swab of sperm cells from the complainant’s vulva
indicated “it was at least 420 octillion times more likely that the DNA originated from [defendant],
and two unknown, unrelated people than if it originated from three unknown, unrelated people.”
5
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -11-
         Prior to Wheeler’s testimony, defendant’s counsel questioned whether Wheeler’s interview
required Miranda warnings and whether there was any indication that such warnings had been
given. After a bench conference, and counsel’s consultation with defendant, counsel and
defendant expressly agreed, on the record, that they would not pursue the objection. Wheeler then
testified about his interview with defendant.

        An informed and public waiver of a known right extinguishes any claim of error about that
issue. See People v Carter, 462 Mich 206, 215-216; 612 NW2d 144 (2000). In this case, defendant
personally, expressly, and after consultation with his attorney, agreed to allow Wheeler to testify
without objection. Defendant now wishes to transform this trial strategy into an “appellate
parachute” by using it as a basis for a claim of ineffective assistance of counsel. See id. (“Counsel
may not harbor error as an appellate parachute.”) However, defendant having waived any
objection to Wheeler’s testimony, there is nothing to review. See id.

                           3. GREAT WEIGHT OF THE EVIDENCE

        Defendant contends that, because the complainant’s testimony was so incredible, trial
counsel rendered ineffective assistance by failing to move for a new trial on the basis that the
verdict was against the great weight of the evidence. We disagree, once again.

         “[A] new trial may be granted if the verdict is against the great weight of the evidence.”
Lemmon, 456 Mich at 635. “The test to determine whether a verdict is against the great weight of
the evidence is whether the evidence preponderates so heavily against the verdict that it would be
a miscarriage of justice to allow the verdict to stand.” People v Musser, 259 Mich App 215, 218-
219; 673 NW2d 800 (2003). “Generally, a verdict may be vacated only when the evidence does
not reasonably support it and it was more likely the result of causes outside the record, such as
passion, prejudice, sympathy, or some other extraneous influence.” People v Lacalamita, 286
Mich App 467, 469; 780 NW2d 311 (2009). When the question is one of “credibility posed by
diametrically opposed versions of the events in question,” the test of credibility must be left with
the trier of fact. Lemon, 456 Mich at 646-647.

        As already discussed, defendant’s convictions are supported by the complainant’s
testimony. Defendant has not shown that her testimony contradicted “indisputable physical facts
or laws,” “defie[d] physical realities,” or was “so inherently implausible that it could not be
believed by a reasonable juror.” Lemmon, 456 Mich at 643–644. Nor has he shown that her
testimony was so far impeached that it was deprived of all probative value. Musser, 259 Mich
App at 219. Accordingly, there were no grounds for the trial court to negate her testimony or reject
the jury’s verdict. See Lemmon, 456 Mich at 643-644; Musser, 259 Mich App at 219. On this
record, defendant has failed to show that a motion for a new trial based on allegations that the
jury’s verdict was against the great weight of the evidence could have succeeded. “Failing to
advance a meritless argument or raise a futile objection does not constitute ineffective assistance
of counsel.” People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010).

                             4. PROSECUTORIAL MISCONDUCT

       Lastly, defendant argues that trial counsel rendered ineffective assistance by failing to
object “to prosecutorial misconduct where the prosecution made impermissible comments


                                                -12-
concerning [d]efendant’s Fifth Amendment right to remain silent during cross-examination and
closing arguments.” Defendant’s claim is without merit.

        Defendant testified that after he left the work site, he went to the nearby church where he
said the complainant told him she was going. There, he encountered Officer Momber, and then an
Officer Saxe. Officer Saxe placed defendant in his patrol vehicle and informed defendant of his
Miranda rights. Defendant waived those rights and spoke with the officer. At trial, the prosecution
asked defendant several questions about statements he made at trial that he had not made to Officer
Saxe. Because defendant made statements after being given Miranda warnings, defendant did not
remain silent, and the prosecutor could properly question him about his “failure to assert a defense
subsequently claimed at trial.” People v Avant, 235 Mich App 499, 509; 597 NW2d 864 (1999).

         Likewise, there is no merit to defendant’s claim that counsel should have objected to the
prosecutor’s observation during closing argument that defendant did not report to Officer Saxe the
version of events he had presented at trial. A prosecutor may not make comments that shift the
burden of proof to the defense. See People v Fyda, 288 Mich App 446, 464; 793 NW2d 712
(2010). However, a prosecutor may argue the evidence and all reasonable inferences arising from
it as they related to his or her theory of the case. See People v Bahoda, 448 Mich 261, 282; 531
NW2d 659 (1995). In the present case, the prosecutor was not commenting on defendant’s silence;
rather, he was comparing what defendant said to officers with what he had said at trial. The
prosecutor did not commit misconduct in his cross-examination of defendant, and he did not
commit misconduct by reiterating that cross-examination during his closing argument. Because
the prosecution was not commenting on defendant’s post-Miranda silence, any objection on that
ground would have been futile. “Failing to . . . raise a futile objection does not constitute
ineffective assistance of counsel.” Ericksen, 288 Mich App at 201.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ David H. Sawyer




                                               -13-